Citation Nr: 1424359	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  11-23 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a skin disorder, to include as secondary to herbicide exposure. 

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a positive tuberculin test.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to April 1968, May 1970 to January 1976, and May 1981 to July 1981, with service in Vietnam from September 1966 to August 1967.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran provided testimony before the undersigned Veterans Law Judge during a May 2012 Board hearing and a transcript of this hearing has been associated with the claims file.  

A review of the Virtual VA paperless claims file associated with the Veteran's appeal revealed no additional, pertinent VA treatment records.    


FINDINGS OF FACT

1. An October 1980 RO decision denied the Veteran's claim of entitlement to service connection for a positive tuberculin test; in a June 1985 rating decision, the RO declined to reopen the service connection claim.  The RO notified him of the determination and of his appellate rights, but he did not appeal the determination and the decision became final.  

2. The evidence received since the June 1985 rating decision does not relate to an unestablished fact necessary to substantiate the claim nor does it raise a reasonable possibility of substantiating the service connection claim for a positive tuberculin test.  

3. While the Veteran was exposed to herbicide agents during active duty service in Vietnam, his skin disorder is not listed as a presumptive disease for herbicide exposure.  

4. The Veteran's service treatment records fail to reflect treatment for a skin disorder during service. 

5. There is no medical opinion of record providing a correlation between any skin disorder and the Veteran's active service.    


CONCLUSIONS OF LAW

1. New and material evidence has not been submitted to reopen the claim for service connection for a positive tuberculin test.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2013).

2. The criteria for service connection for a skin disorder, to include as secondary to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Board notes at the outset that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  VA has satisfied its notice requirement in an August 2009 letter.  The August 2009 letter notified the Veteran of the basis of the prior denial for his service connection claim for a positive tuberculin test.  The August 2009 notice letter also informed the Veteran of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The August 2009 letter satisfies VA's duty to notify as to his service connection claim for a skin condition since the letter included information regarding the elements of service connection and specifically requested medical evidence of a skin condition within one year of returning from Vietnam.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the Board finds that all relevant facts have been properly developed and that all available evidence necessary for the equitable resolution of the issue on appeal has been obtained.  The Veteran's service treatment and personnel records, as well as his VA treatment records, have been associated with the claims file.  

The Board acknowledges that the Veteran has not been provided a VA examination or medical opinion with regard to his service connection claims.  Initially, the Board notes that VA need not provide a VA examination until new and material evidence has been submitted to reopen a prior final denial.  As to the Veteran's service connection claim for a skin condition, VA's duty to provide the Veteran with an examination has not been triggered since the Veteran's service treatment records are silent for complaints of or treatment for a skin disorder and there is no probative evidence of record suggesting that the Veteran's claimed skin disorder is either related to herbicide exposure or the Veteran's military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is warranted when the medical evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits).   

The Veteran has been afforded a hearing before the undersigned Veterans Law Judge (VLJ) in which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

During the hearing, the VLJ identified the issues to the Veteran and asked specific questions directed at identifying whether the Veteran met the criteria to establish service connection for a skin disorder and to reopen his service connection claim for a positive tuberculin test.  The Veteran volunteered his history of symptoms and treatment.  In addition, the VLJ, through specific pertinent questioning, sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, specifically whether the Veteran has a diagnosis of tuberculosis or medical opinions linking a skin disorder to service, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.  
New and Material Evidence

The Veteran seeks to reopen his previously denied claim of entitlement to service connection for a positive tuberculin test.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2013).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a), 20.1103 (2013).  

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
  
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  All of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).   

By way of background, the Veteran filed a service connection claim for a positive tuberculin test in August 1980.  Service treatment records from April 1965 to January 1976 were associated with the claims file, as well as VA treatment records dated August 1980 and September 1980.  A September 1971 service treatment record revealed a positive tuberculin test but noted that there was no active tuberculosis.  An October 1980 rating decision denied the service connection claim on the basis that a positive tuberculin test alone was not a disability for which VA compensation benefits may be awarded.  The Veteran submitted a timely notice of disagreement and a November 1980 statement of the case was issued.  The Veteran did not file a substantive appeal to this claim.  The Board notes that a September 1980 VA treatment record was associated with the claims file in December 1980.  Although the treatment record indicated complaints of chest pain, such record is not pertinent to the Veteran's service connection claim for tuberculosis as he was not treated for or diagnosed with tuberculosis.  Furthermore, the record indicated a negative chest x-ray and a negative rib cage x-ray.  As new and material evidence was not associated with the claims file within one year of the rating decision and as the Veteran did not submit a timely substantive appeal, the October 1980 rating decision became final.  

The Board acknowledges that the Veteran had additional service from May 1981 to July 1981.  The service treatment records from May 1981 to July 1981 now associated with the claims file does not impact the finality of the October 1980 rating decision as such records did not exist when VA denied the claim in October 1980.  38 C.F.R. § 3.156(c)(2).  

The Veteran submitted a petition to reopen his service connection claim for a positive tuberculin test in April 1985.  Additional VA treatment records were associated with the claims file and a June 1985 rating decision denied the claim as no new and material evidence was submitted.  The June 1985 rating decision is final as the Veteran received notice of the decision, did not file a notice of disagreement, and no new and material evidence was received within one year of the rating decision.  

The Veteran then submitted a July 2009 petition to reopen his previously denied service connection claim for a positive tuberculin test.  Evidence submitted since the last final denial consists of VA treatment records, dated April 2003 to June 2010, July 2010 notice of disagreement, lay statements dated June 2011, September 2011, and May 2012, and May 2012 Board hearing transcript.  The Veteran contends that although he does not have active tuberculosis, he was exposed to tuberculosis while in Vietnam and a doctor who conducted a physical for employment purposes stated that the Veteran was a carrier of tuberculosis.  

Although this evidence is new as it was not previously of record, the newly-received evidence is not material as it does not relate to an unestablished fact necessary to substantiate the Veteran's claim.  The Veteran's claim for service connection was denied in October 1980 on the basis that a positive tuberculin test alone is not a disability for which compensation benefits may be awarded.  The evidence submitted since the last final denial does not indicate that the Veteran has received treatment for or has a diagnosis of tuberculosis or residuals of tuberculosis.  Although the Veteran testified that he is a carrier of tuberculosis, he specifically stated during the May 2012 hearing that he does not have active tuberculosis.  

Therefore, it is the determination of the Board that new and material evidence has not been submitted with regard to the claim.  The claim for service connection for a positive tuberculin test is not reopened and the benefits sought on appeal with regard to that claim remain denied.  

Service Connection for a Skin Disorder

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Additionally, service connection for certain diseases may be granted based on presumed exposure to certain herbicide agents, even though there is no record of such disease during service.  Presumed exposure to an herbicide applies to Veterans who served in the Republic of Vietnam between January 9, 1962 and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. § 3.307 (a)(6)(iii) (2013).  Diseases associated with exposure to certain herbicide agents include porphyria cutanea tarda and chloracne or other acneform disease consistent with chloracne that manifest within one year after the last date on which the Veteran was exposed to the herbicide agent during active military service.  38 C.F.R. § 3.309(e); 38 C.F.R. § 3.307(a)(6)(ii).  

The Veteran contends that he began experiencing his current skin condition after returning from Vietnam and he associates this skin condition to exposure to herbicide agents in service.  The Board notes that the Veteran has a current diagnosis of dishydrotic eczema on his left and right hands.  He has also received treatment for tinea on his hands, skin erythematous with small fissures on his fingernails, and a "blistery rash" on his fingers.  See VA treatment records dated January 2008 through March 2010.  

The Veteran's service treatment records do not include any complaints of or treatment for a skin condition while in service.  The Veteran's March 1965 entrance examination revealed no pertinent skin abnormalities.  On his report of medical history conducted for separation purposes in February 1968, which the Board notes was after his service in Vietnam, the Veteran reported no history of skin disease.  His February 1968 separation examination report indicated no pertinent abnormalities.  His February 1970 reenlistment report of medical history also stated that he had no history of a skin disease and the reenlistment examination report indicated no pertinent abnormalities.  On his January 1976 report of medical history, the Veteran noted that he did not have a skin disease despite specifically discussing health problems he experienced while in Vietnam.  His January 1976 and January 1981examination reports were also negative for skin abnormalities.  A June 1981 physical standards board proceeding mentioned chest pain but no skin abnormality.          

There is no additional medical evidence of record dated within one year of the Veteran returning from Vietnam.  Although the Veteran's records confirm service in Vietnam from September 1966 to August 1967, the medical evidence of record does not include a diagnosis of porphyria cutanea tarda, chloracne or other acneform disease consistent with chloracne within one year after his Vietnam service.  Thus, service connection based on a presumptive exposure to herbicide is not warranted. 

The Board additionally finds that service connection on a direct basis is not warranted.  The Veteran contends that he began experiencing a skin condition approximately one year after returning from Vietnam.  He did not seek medical attention at the time and used non-prescription lotion.  He associates this skin condition to herbicide exposure in service.   See May 2012 Board hearing transcript.  Although the Veteran is competent to describe his symptoms, he is not competent to provide an opinion as to a relationship between any current skin condition and herbicide exposure since he does not have the required medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).      

The earliest documented evidence regarding complaints of a skin condition in the claims file are VA treatment records dated March 1983 and March 1985.  The Veteran stated that he had a skin rash since Vietnam which he associated to herbicide exposure.  The Board notes that the March 1983 and March 1985 statements were made more than 15 years after his return from Vietnam.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

Furthermore, the Board notes that the Veteran's January 1976 report of medical history listed health problems he had observed since his service in Vietnam, which did not include a skin condition.  In fact, the January 1976 report of medical history noted that he did not have a history of a skin condition.  As the Veteran's lay statements are inconsistent and in conflict with the competent and credible contemporaneous medial evidence of record, the Board cannot find the Veteran's lay statements to be probative.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than subsequently reported history); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board may discount the credibility of evidence in light of its relationship to other items of evidence).  
           
VA treatment records, dated through June 2010, do not provide a medical etiology opinion linking the Veteran's current skin condition to service.  As such, there is no competent and credible evidence of record linking the Veteran's currently diagnosed skin condition to service.  The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a skin condition.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §  3.102 (2013); Gilbert v. Derwinksi, 1 Vet. App. 49, 53-56 (1990).     


ORDER

New and material evidence not having been received, the Veteran's petition to reopen a claim of entitlement to service connection for a positive tuberculin test is denied.    

Service connection for a skin disorder, to include as secondary to herbicide exposure, is denied.  



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


